                 Case 2:21-cv-00142-JCC Document 10-1 Filed 02/11/21 Page 1 of 3




 1

 2

 3

 4                                                                The Honorable John C. Coughenour

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8   NORTHWEST GROCERY                                    No. 2:21-cv-00142-JCC
     ASSOCIATION, an Oregon non-profit
 9   organization, the WASHINGTON FOOD
     INDUSTRY ASSOCIATION, a                              [PROPOSED] ORDER GRANTING
10   Washington non-profit corporation,                   PRELIMINARY INJUNCTION
11                               Plaintiffs,
     v.
12
     CITY OF SEATTLE, a charter municipality,
13
                                 Defendant.
14

15              This matter comes before the Court on Plaintiff Northwest Grocery Association and the

16   Washington Food Industry (collectively, “Plaintiffs”) Motion for a Preliminary Injunction. The

17   Court has considered Plaintiffs’ motion, supporting papers, Defendant City of Seattle’s

18   (“City”) opposition, Plaintiff’s reply, and any other papers and argument submitted by the

19   parties.

20              Having found sufficient basis therefore, the Court GRANTS Plaintiffs’ Motion for

21   Preliminary Injunction and IT IS HEREBY ORDERED THAT:

22        1. The City, its officers, agents, and, employees are hereby enjoined and restrained, during

23              the pendency of this action and pending further order of the Court, from implementing or

24              enforcing any provision of the Hazard Pay for Grocery Employees Ordinance, such that

25              obligations imposed on Plaintiffs’ Members under the Ordinance are suspended unless

26              and until this order is vacated or modified.

     ORDER GRANTING PRELIMINARY INJUNCTION - 1
     (2:21cv-00142-JCC)
                                                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     109783567.1 0099865-10005                                                     Telephone 206.624.0900
                Case 2:21-cv-00142-JCC Document 10-1 Filed 02/11/21 Page 2 of 3




 1        2. Plaintiffs’ shall not be required to post a bond.

 2        SO ORDERED this ______ day of _________________, 2021.

 3

 4

 5
                                                          UNITED STATES DISTRICT JUDGE
 6

 7
      Presented by:
 8

 9    STOEL RIVES LLP
10

11
      /s/ Adam S. Belzberg
12    Adam S. Belzberg, WSBA No. 41022
      Vanessa Soriano Power, WSBA No. 30777
13    600 University Street, Suite 3600
      Seattle, WA 98101
14    Telephone: (206) 624-0900
15    Email:     adam.belzberg@stoel.com
                 vanessa.power@stoel.com
16
        William F. Tarantino, admitted pro hac vice
17      MORRISON & FOERSTER LLP
        425 Market Street
18
        San Francisco, CA 94105-2482
19      Telephone: (415) 268-7000
        Email: wtarantino@mofo.com
20
        Tritia M. Murata, admitted pro hac vice
21      MORRISON & FOERSTER LLP
22      707 Wilshire Boulevard
        Los Angeles, CA 90017-3543
23      Telephone: (213) 892-5200
        Email: tmurata@mofo.com
24
        Attorneys for Plaintiffs
25

26

     ORDER GRANTING PRELIMINARY INJUNCTION - 2
     (2:21cv-00142-JCC)
                                                                                  STOEL RIVES LLP
                                                                                       ATTORNEYS
                                                                  600 University Street, Suite 3600, Seattle, WA 98101
     109783567.1 0099865-10005                                                  Telephone 206.624.0900
                Case 2:21-cv-00142-JCC Document 10-1 Filed 02/11/21 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE

 2            I declare that I am employed with the law firm of Morrison & Foerster LLP, whose address

 3   is 425 Market Street, San Francisco, California 94105-2482. I am not a party to the within

 4   cause, and I am over the age of eighteen years.

 5            I further declare that on February 11, 2021, I served a copy of:

 6                      [PROPOSED] ORDER GRANTING PRELIMINARY
                        INJUNCTION
 7

 8
                BY ELECTRONIC SERVICE [Fed. Rule Civ. Proc. rule 5(b)] by electronically
                 mailing a true and correct copy through Morrison & Foerster LLP's electronic mail
 9
                 system to the e-mail address(es) set forth below, or as stated on the attached service
10               list per agreement in accordance with Federal Rules of Civil Procedure rule 5(b).

11
                                    City of Seattle
12                                  Monica Martinez Simmons, MMC
                                    City Clerk
13                                  600 4th Ave., 3rd Floor
                                    Seattle, Washington 98104
14                                  LAW_Service@seattle.gov

15

16            I declare under penalty of perjury that the foregoing is true and correct.

17            Executed at Chicago, Illinois, this 11th day of February, 2021.

18

19

20                    Kristin M. Marttila                              /s/ Kristin M. Marttila
21                          (typed)                                          (signature)

22

23

24

25

26

     ORDER GRANTING PRELIMINARY INJUNCTION - 3
     (2:21cv-00142-JCC)
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     109783567.1 0099865-10005                                                       Telephone 206.624.0900
